Citation Nr: 1606104	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-15 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back strain with herniated nucleus pulposus, L4-5.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1976. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2015.  During his hearing, he communicated an intent to file a claim for an earlier effective date for the award of a 40 percent disability evaluation for his back disability.  This matter is referred to the agency of original jurisdiction (AOJ) for disposition. 

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The evidence reasonably raises the question of entitlement to a TDIU, as the Veteran asserts that he is unable to work because of his service-connected back pain, most recently in a January 2016 statement.  The issue of TDIU must therefore be adjudicated as part and parcel of the claim for an increased rating for the service-connected back disability.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The most recent VA clinical notes of record are dated May 2012; however, during his December 2015 hearing, the Veteran testified that he continued to receive VA medical treatment from May 2012 until the present time, at the VA Medical Centers in Miami, Florida and Hampton, Virginia.  The outstanding VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has also recently sought VA vocational rehabilitation benefits as a result of his service-connected back disability.  His vocational rehabilitation records must also be obtained, as they are likely relevant to the appeal.  Id.  

During his hearing, the Veteran testified that he is receiving disability benefits from the Social Security Administration (SSA) as a result of his back disability.  His SSA records must be obtained, as they are likely relevant to the appeal.  Id.  

The Veteran also testified that his service-connected back disability has increased in severity since he was last examined.  Under these circumstances, the Veteran must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.                § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation records, as well as all VA treatment records since May 2012.

2.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.

3.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask him to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment in support of a TDIU claim.

4.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire record must be reviewed by the examiner. 

The examiner is to record the Veteran's reported symptoms of his lumbar spine disability and all clinical findings, to include his ranges of thoracolumbar spine motion.  

The examiner is also to identify all neurological manifestations of the service-connected back disability by the affected nerve, and describe the severity of the symptoms in terms of mild, moderate, moderately severe, or severe incomplete paralysis of the nerve.  If there is complete paralysis of the affected nerve, the examiner should so state.  

The examiner is also asked to take a detailed history of the Veteran's symptoms and medical history in order to ascertain the functional impact of the Veteran's back disability on his activities of daily living.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically, to the extent such is feasible.

Finally, the examiner is asked to describe the occupational impairment, if any, that results from the Veteran's service-connected lumbar spine disability.  

5.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




